Citation Nr: 1513972	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for bipolar disorder.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for chronic bronchitis, claimed as a lung condition.

4.  Entitlement to service connection for chronic bronchitis, claimed as a lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's service connection claims for both bipolar disorder and chronic bronchitis were originally denied in a January 2002 rating decision.  This rating decision was not appealed and thus became final.

The Veteran testified before the undersigned Acting Veterans Law Judge at a January 2014 videoconference hearing.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The issue of entitlement to an increased rating for PTSD has been raised by the record at the Veteran's January 2014 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for chronic bronchitis, claimed as a lung condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The January 2002 rating decision denying entitlement to service connection for bipolar disorder and chronic bronchitis is final.

2.  Evidence received after the January 2002 final decision, with respect to entitlement to service connection for bipolar disorder, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

3.  Evidence received after the January 2002 final decision, with respect to entitlement to service connection for chronic bronchitis, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

4.  The preponderance of the evidence is against a finding that the Veteran currently has bipolar disorder.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for bipolar disorder.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen the claim for service connection for chronic bronchitis.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  Bipolar disorder was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Bipolar Disorder

The May 2002 rating decision denied entitlement to service connection for bipolar disorder because there was no evidence of in-service treatment for the condition or relevant symptoms, and no evidence of a nexus between the Veteran's military service and his claimed bipolar disorder.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of in-service symptoms or of a link between the Veteran's claimed bipolar disorder and his active duty service.

The Veteran has provided testimony and additional lay statements regarding the onset of his bipolar disorder as due to a sexual assault while in service.  This evidence suggests a possible link between the Veteran's claimed bipolar disorder and his active duty service.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for bipolar disorder on appeal.

Chronic Bronchitis

The May 2002 rating decision denied entitlement to service connection for chronic bronchitis because there was no evidence of a nexus between the Veteran's military service and his claimed chronic bronchitis.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a link between the Veteran's chronic bronchitis and his active duty service.

The Veteran has provided testimony and additional lay statements regarding the onset of his chronic bronchitis during military service as due service, including treatment soon after service.  This evidence suggests a possible link between the Veteran's chronic bronchitis and his active duty service.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for chronic bronchitis on appeal.


II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a May 2010 letter of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the May 2011 rating decision on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was a VA psychiatric examination in August 2012.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection for antiphospholipid syndrome.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim. 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for Bipolar Disorder

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran currently asserts that he suffers from bipolar disorder, which is a result of his active duty military service, specifically due to sexual trauma while in service.  The Veteran filed his claim to reopen in April 2010.  As a result, the period on appeal begins in April 2010.

The Board notes that previous medical records, including an April 2002 private treatment record and a December 2000 VA discharge summary, note a diagnosis of bipolar disorder. 

As previously mentioned, the Veteran was afforded a VA examination in August 2012.  The examiner concluded that the Veteran did not have a current diagnosis of bipolar disorder.  Rather, the examiner diagnosed the Veteran with PTSD, alcohol dependence in remission, and cocaine dependence in remission.  In reaching these diagnoses, the examiner performed a thorough review of the Veteran's medical record and entire claims file.  The examiner notes the prior diagnoses of bipolar disorder in the early 2000's.  Additionally, he states that upon admission to the Reno VA hospital in March 2005 for suicidal ideation, he presented with a history of bipolar disorder, but was ultimately diagnosed with antisocial personality disorder.  The examiner notes that the Veteran reported the diagnosis of bipolar disorder had been dropped.  In his rationale, the examiner states that the Veteran has been previously diagnosed with  an array of psychiatric disorders, including bipolar disorder, but ultimately concludes that the Veteran only has a diagnosis of PTSD currently, for which he is already service-connected.

Here the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  While the Board acknowledges the private medical records submitted by the Veteran and some VA treatment records documenting an apparent diagnosis of bipolar disorder, the evidence suggests, as reiterated by the VA examiner, that the Veteran has not suffered from bipolar disorder during the period on appeal.  In short, while the Veteran has had some symptoms potentially consistent with bipolar disorder, and prior diagnoses of the condition, the preponderance of the evidence shows that the Veteran has not had a diagnosis of bipolar disorder within the pendency of this claim.

As such, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for bipolar disorder must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met. 

In reaching this conclusion, the Board finds that to the extent that the Veteran's contentions are supported by his own statements, he does not have the medical training which is necessary in order to provide a complex opinion as to diagnosis, or the etiology, of a psychiatric or cognitive disability, and as a result any opinion he has provided as to its existence or etiology is of limited probative value, particularly when viewed in light of the opinion of a VA examiner with specialized medical knowledge, training, or experience in this particular field of medicine.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that he currently has bipolar disorder are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional with specialized knowledge in this particular medical field.  
In light of the foregoing, the Board concludes that the preponderance of the evidence establishes bipolar disorder has not been present during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.


ORDER

The previously denied claim of entitlement to service connection for bipolar disorder is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for chronic bronchitis is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

Entitlement to service connection for bipolar disorder is denied.


REMAND

The Board finds that remand of the Veteran's claim for entitlement to service connection for chronic bronchitis is necessary.  The Veteran identified potential relevant May 1978 medical records for treatment of a lung condition at Walter Reed Medical Center at his January 2014 videoconference hearing.  Additionally, the Board finds that the September 2012 VA examiner's opinion that the documented in-service diagnosis of respiratory disease and epistaxis is an acute illness unrelated to the Veteran's currently diagnosed chronic bronchitis is not supported by an adequate rationale.  The examiner should provide a clarifying opinion which elaborates upon the significant, or lack thereof, of the Veteran's in-service diagnosis.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  This includes the May 1978 Walter Reed treatment records as reported by the Veteran at his January 2014 videoconference hearing.
Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Return the claims file to the September 2012 VA examiner, or if that examiner is not available, another examiner of appropriate knowledge and expertise.  The claims file and a copy of this remand must be provided to the examiner.  The examiner should provide a clarifying opinion as to the etiology of the Veteran's chronic bronchitis, addressing whether it had its onset while the Veteran was on active duty.  

The examiner should address any additional medical records added to the file, and elaborate as to the effect of an acute in-service illness and the Veteran's currently diagnosed chronic bronchitis.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's chronic bronchitis is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


